Title: From Thomas Jefferson to Jacob Crowninshield, 11 March 1805
From: Jefferson, Thomas
To: Crowninshield, Jacob


                  
                     Washington Mar. 11. 05.
                  
                  Th: Jefferson presents his friendly salutations to mr Crownenshield, and presuming on his kindness formerly experienced asks the favor of him to procure for him a kental of the best dumb-fish to be forwarded to Gibson & Jefferson at Richmond for Monticello. It is intended for use in August & September.   Th:J. leaves Washington the day after tomorrow, and will be back about the middle of April. health & respect.
               